871 So. 2d 277 (2004)
MARTIN ELECTRONICS, and its Workers' Compensation Insurance Servicing Agent, United Self Insured Services, Inc., Appellants,
v.
Curtis JONES, Appellee.
No. 1D03-0682.
District Court of Appeal of Florida, First District.
March 22, 2004.
Rehearing Denied May 4, 2004.
Susan Sapoznikoff Foltz, Esquire of The Foltz Law Firm, P.A., Tallahassee, for Appellants.
*278 Arthur C. Beal, Jr., Esquire of Arthur C. Beal, Jr., P.A., Tallahassee, for Appellee.
PER CURIAM.
Appellants seek reversal of an order of the judge of compensation claims awarding nonprofessional attendant care benefits to claimant's wife. We affirm the award, except for the failure to credit appellants for the 17 days claimant spent in the hospital. See Constr. Finishing v. Combs, 569 So. 2d 919, 921 (Fla. 1st DCA 1990) (reversing the "JCC's award of attendant care ... for those periods during which claimant was hospitalized" because claimant did not meet his "burden of establishing the quantity, quality and duration of the necessary attendant care"); Aino's Custom Slip Covers v. DeLucia, 533 So. 2d 862, 866 (Fla. 1st DCA 1988) ("[A]ttendant care benefits are not properly due the spouse for those periods when the claimant is being cared for by an attendant, therapist or nurse provided and paid for by the E/C").
Affirmed, as modified.
ALLEN, WEBSTER, and BENTON, JJ., concur.